Concurring Opinion by
Judge Mencer :
I concur in the result reached by the majority here because this Court has previously held that the failure to submit a grievance to binding arbitration is an unfair labor practice, violative of Section 1201(a)(5) of the Public Employe Relations Act, Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §1101.1201 (a) (5). Association of Pennsylvania State College and University Faculties v. Pennsylvania Labor Relations Board, 30 Pa. Commonwealth Ct. 403, 373 A.2d 1175 (1977). Nevertheless, I yet hold to the views expressed in my dissent in that case that a court, not the Pennsylvania Labor Relations Board, is the appropriate forum for determining the arbitrability of an issue arising out of conflicting interpretations of the provisions of a collective bargaining agreement.